           Case 1:20-cv-02085-VEC Document 54 Filed 11/16/20 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 11/16/2020
 -------------------------------------------------------------- X
 CHRISTIAN CASTILLO,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-cv-2085 (VEC)
                                                                :
 SKANSKA INC., SKANSKA USA INC.,                                :       ORDER
 SKANSKA MOYNIHAN TRAIN BUILDERS A :
 JOINT VENTURE, AMTRAK A/K/A                                    :
 NATIONAL RAILROAD PASSENGER                                    :
 CORPORATION D/B/A AMTRAK, EMPIRE                               :
 STATE DEVELOPMENT CORPORATION,                                 :
 RELATED CONSTRUCTION LLC, VORNADO :
 REALTY TRUST, MOYIHAN TRAIN HALL                               :
 DEVELOPER LLC, NEW YORK AND NEW                                :
 JERSEY PORT AUTHORITY, METROPOLITAN:
 TRANSPORTATION AUTHORITY,                                      :
 METROPOLITAN TRANSPORTATION                                    :
 AUTHORITY CONSTRUCTION COMPANY, :
 CITY OF NEW YORK, NEW YORK CITY                                :
 DEPARTMENT OF TRANSPORTATION, NEW :
 YORK CITY DEPARTMENT OF DESIGN AND :
 CONSTRUCTION, NEW YORK CITY TRANSIT :
 AUTHORITY, AND MUNOZ ENGINEERING & :
 LAND SURVEYING, D.P.C.,                                        :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 12, 2020, the Court adjourned sine die the pretrial conference

pending Defendant Munoz Engineering & Land Surveying, D.P.C.’s appearance or default in

this case; and

        WHEREAS on November 13, 2020, Defendant Munoz Engineering appeared and filed

an Answer to Plaintiff’s Amended Complaint;
         Case 1:20-cv-02085-VEC Document 54 Filed 11/16/20 Page 2 of 2




       IT IS HEREBY ORDERED that the Court will hold a pretrial conference on November

20, 2020, at 12:00 p.m. The parties may dial-in to the proceeding using (888) 363-4749 //

Access code: 3121171# // Security code: 2085#.



SO ORDERED.
                                                       ________________________
Date: November 16, 2020                                   VALERIE CAPRONI
      New York, New York                                United States District Judge




                                                 2
